              Case 1:20-cv-08429-ALC Document 38 Filed 08/16/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JANE DOE,
                                                Plaintiff,        DECLARATION OF
                                                                  WILLIAM A. GREY IN
                            - against -
                                                                  SUPPORT OF DEFENDANT
CITY OF NEW YORK, GINO PELAEZ, and EDWIN                          CITY OF NEW YORK’S
CRESPO,                                                           MOTION TO DISMISS
                                                Defendants.
                                                                  20-CV-08429 (ALC)(OTW)


                  WILLIAM A. GREY declares, pursuant to 28 U.S.C. § 1746 and under penalty

of perjury, that the following is true and correct:

         1.       I am a Senior Counsel in the office of Georgia Pestana, Corporation Counsel of

the City of New York, attorneys for defendant the City of New York in the above-captioned

action. I respectfully submit this declaration in support of defendants’ motion for summary

judgment.

         2.       Annexed hereto as Exhibits “A” through “C” are true and correct copies of the

documents which they purport to be and/or are otherwise publicly available, and which are relied

upon and cited in defendant’s memorandum of law in support of defendants’ motion to dismiss.

         3.       The documents and excerpts are as follows:

               Exhibit A: True and accurate copy of Jennifer Shaw’s Affidavit.

               Exhibit B: A true and accurate copy of a text message.

               Exhibit C: A true and accurate copy of the Decision and Order on Motion dated June

                  2, 2021 in an action identified as Jane Doe v. City of New York, 100601/2020.

Dated:            New York, New York
                  August 16, 2021
Case 1:20-cv-08429-ALC Document 38 Filed 08/16/21 Page 2 of 2




                           GEORGIA E. PESTANA
                           Corporation Counsel of the City of New York
                           Attorney for Defendants
                           100 Church Street, 2-172
                           New York, New York 10007
                           (212) 356-1181
                           wgrey@law.nyc.gov


                           By:    /s/
                                  William A. Grey
                                  Senior Counsel




                              2
